Citation Nr: 1341836	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether a disability rating reduction from 100 percent to 40 percent for the service-connected residuals of prostate cancer, effective September 1, 2006 was proper, and if so, whether an increased rating is warranted.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The matter was initially before the Board on appeal in June 2009, but was remanded for additional development of the record.  The matter was remanded again in August 2011.  

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  The transcript of that hearing is of record.

The Veteran has raised the issue of entitlement to service connection for breast tenderness and osteomalacia/osteopenia as a residual of his prostate cancer.  See Veteran's statement dated in January 2007 and substantive appeal dated in November 2009.  The RO has not yet adjudicated these claims, as such, the issues are referred to the RO for appropriate action.  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU during his September 2011 VA examination.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's prostate cancer has neither recurred nor metastasized since the conclusion of his cancer treatment in 2005.  

2.  The Veteran's most predominant prostate cancer residual since September 1, 2006, has been that of voiding dysfunction, requiring a change in absorbent materials of no more than two to four times per day.  

3.  The Veteran's erectile dysfunction, diarrhea, and depression to include sleep deprivation are separately rated.  

4.  At the time of the reduction from 100 percent to 40 percent for the service-connected prostate cancer, there was no reduction in the Veteran's overall income received as a result of service-connected disabilities because the overall combined disability rating remained at 100 percent and the Veteran had one disability rated as 100 percent disabling with other service-connected disabilities independently ratable at 60 percent.  


CONCLUSIONS OF LAW

1.  The reduction from 100 percent to 40 percent for the service-connected prostate cancer, effective from September 1, 2006, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 3.344, 4.1-4.7, 4.21, 4.115a, 4115b, Diagnostic Code 7528 (2013).

2.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected prostate cancer have not been met as of September 1, 2006.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The September 2005 rating decision noted that prostate cancer is assigned a 100 percent evaluation during active malignancy or antineoplastic therapy.  Six months following completion of treatment, residual disability is determined by findings from a VA examination conducted at that time.  

The Veteran was notified via letter dated in September 2005 of the grant of service connection for prostate cancer with a 100 percent disabling rating assigned from July 1, 2005.  He was also notified that he would be scheduled for a VA examination at a later date to evaluate the status of the prostate cancer.  The Veteran was notified by letter dated May 2006 that the Veteran was being scheduled for a VA examination to evaluate his prostate cancer.  The Veteran was informed that a failure to report for the scheduled examination may result in the denial of his claim.  The May 2006 letter also notified the Veteran of how VA assigns disability ratings and effective dates for all grants of service connection.  The Veteran failed to report to a scheduled VA examination in May 2006, and the RO subsequently reduced the 100 percent rating to 0 percent. 

The Veteran appealed the reduction and appeared for a VA examination in May 2008.  In a May 2008 letter, the RO provided notice to the Veteran of the specific rating criteria pertaining to rating prostate cancer residuals.  During the course of the appeal the RO issued a rating decision in October 2008 granting an increased rating for the prostate cancer to 40 percent, effective from September 1, 2006 (the date of the reduction from 100 percent).  

In an October 2009 letter, the RO notified the Veteran that development was ongoing with regard to his claim of whether a disability rating reduction from 100 percent to 40 percent for service-connected residuals of prostate cancer residuals was proper.  The Veteran was advised of the type of evidence he should submit to support his claim, including any private records.  

These letters accordingly addressed all notice elements, and they were followed by a Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs), the most recent of which was sent to the Veteran in July 2012.  

Notice of a proposed reduction in the 100 percent evaluation was not required in this case because the reduction from 100 percent to 0 percent in June 2006 did not result in an overall reduction or discontinuance of compensation payments being made at that time.  38 C.F.R. § 3.105(e).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

All identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, Virtual VA electronic records, and the Veteran's statements in support of his claim.  The Veteran reported that he was treated at a private facility, but he neither submitted those records, nor a signed authorization, so that VA could obtain those records on his behalf.  There is no indication of any additional existing pertinent records.  The Board has made reasonable efforts to obtain all existing evidence in support of the Veteran's claim.  

The matter was remanded most recently in August 2011.  The agency of original jurisdiction (AOJ) substantially complied with the remand orders to have the Veteran examined; request and obtain outstanding private treatment records to the extent possible, and obtain outstanding VA treatment records.  Thus, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The VA examination in September 2011 was adequate.  The examiner reviewed the claims file, and provided a medical opinion based on a review of the record, examination of the Veteran, and the rationale for the opinion is based on sound medical principles and objective findings.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully identified the issues on appeal and testimony was taken from the Veteran concerning the claim decided herein.  Indeed, in part based on the information elicited from the Veteran during the Board hearing, the Board remanded the Veteran's claims for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

II.  Propriety of the Reduction

The Veteran's prostate cancer was first diagnosed in service, and treatment began in 2003.  The Veteran's prostate cancer treatment ended in 2005.  In a September 2005 rating decision, service connection for prostate cancer was established and a 100 percent disability rating was assigned, effective from July 1, 2005.  The 100 percent rating remained in effect until it was reduced to 0 percent (which was subsequently revised to 40 percent), effective from September 1, 2006.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board has the authority to discount the weight and probative value of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

The Veteran's prostate cancer is rated pursuant to the criteria at 38 C.F.R. § 4.115(b) Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  Regulations provide a 100 percent rating for malignant neoplasms of the genitourinary system.  Further, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).

According to 38 C.F.R. § 3.105(e), where a reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013).  

The Veteran's 100 percent rating for prostate cancer was reduced pursuant to a June 2006 rating decision.  The Veteran was not specifically notified of a proposed reduction of the 100 percent rating for prostate cancer; however, no such notice was required in this case, because even with consideration of the reduction, there was no reduction in the amount of compensation paid to the Veteran at the time of the 100 percent reduction for prostate cancer.  At the time of the reduction, the combined disability rating for the Veteran's other service-connected disabilities also resulted in a 100 percent rating.  See 38 C.F.R. § 4.25.  The RO further established entitlement to special monthly compensation (SMC) based on 38 U.S.C.A. § 1114(s) because the Veteran was rated at the 100 percent level for his lymphoma and had additional other disability ratings that were independently ratable at the 60 percent level or more from July 1, 2005.  As such, there is no notice defect with regard to the reduction.  

As to the propriety of the reduction, the examiner who conducted the September 2011 VA examiner indicated a review of the claims file, and noted all of the Veteran's current residual symptoms, the comments provided by other examiners, and the objective data provided throughout the appeal, with special attention placed on the prostate-specific antigen (PSA) scores dating back to August 2006.  The VA examiner explained that the National Cancer Institute defines biochemical progression of prostate cancer based on an increase of PSA to 2 ng/ml or higher; and, the Veteran's last PSA on December 1, 2010 was 0.12 ng/ml which would not meet biochemical criterion for currently active prostate cancer.  His documented PSAs from April 23, 2008 until December 1, 2010 were 0.2 ng/ml and a one time 0.3 ng/dL, also not meeting the definition of biochemical progression of prostate cancer for that time period.  

The examiner concluded that the Veteran's previously diagnosed prostate cancer does not meet the definition of recurrence by either biochemical or clinical criteria.  The examiner also concluded that the Veteran has not had any clinical findings or symptoms suggestive of metastatic disease; and, based on both a clinical and PSA biochemical definition, the Veteran's prostate cancer has been in remission since his last treatment in 2005.  

As indicated above, the examination was adequate as the examiner reviewed the medical history and provided an opinion that is supported by rationale.  As such, the September 2011 VA examiner's opinion is entitled to great probative weight.  The Veteran asserts that he has prostate cancer, however, as a lay person he is not competent to provide an opinion that he currently has prostate cancer that continues or reoccurred.  Accordingly, his assertions are outweighed by the more probative opinion of the VA clinician.  The competent evidence does not otherwise show that there is continued surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure or that there has been local reoccurrence or metastasis.  

Based on the above findings of no treatment or therapy for active disease, and no local reoccurrence or metastasis, the criteria for a 100 percent rating under 38 C.F.R. § 4.115(b), Diagnostic Code 7528 are not met and a reduction is proper as of September 1, 2006.  

As to the proper rating, VA regulations provide that diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Descriptions of various levels of disability in each symptom areas for renal dysfunction, voiding dysfunction, urinary frequency, obstructive voiding, and urinary tract infection are provided.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a (2013). 

The VA urology consults of record and the VA examinations indicate that the Veteran's prostate cancer residuals include urinary frequency; urgency; nocturia as much as 5 or 6 times per night (See e.g., October 2009 VA examination report); incontinence and dribbling; weak stream; and, a feeling that his bladder is never completely emptied.  The Veteran's diarrhea and erectile dysfunction are separately rated as service-connected disabilities.  In this case, the Veteran's statements and the medical evidence indicate that the predominant disability is voiding dysfunction.  

For voiding dysfunction (urine leakage with continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), ratings for the disability level for such symptoms include 60 percent with required use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day; 40 percent with required wearing of absorbent materials which must be changed 2 to 4 times per day; and 20 percent with required wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 115a (2013).

For voiding dysfunction (urine frequency), ratings for the disability level for such symptoms include 40 percent with daytime voiding interval less than one hour, or; awakening to void five or more times per night; 20 percent with daytime voiding interval between one and two hours, or, awakening to void three to four times per night; and 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a (2013).

For voiding dysfunction (obstructed voiding), ratings for the disability level for such symptoms include 30 percent with urinary retention requiring intermittent or continuous catheterization and 10 percent rating with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) and any one or a combination of the following:  1. Post void residuals greater than 150 cc; 2.  Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3.  Recurrent urinary tract infections secondary to obstruction; and, 4.  Stricture disease requiring periodic dilatation every 2 to 3 months.  38 C.F.R. § 4.115a (2013).

The Veteran is already in receipt of a 40 percent disability rating for the prostate cancer residuals since the effective date of the reduction from 100 percent to 40 percent.  The only criteria for which a rating in excess of 40 percent may be assigned on a scheduler basis is that pertaining to urinary frequency; however the Veteran's symptoms as noted in all of the VA examinations of record and the urology consults referred to above, have never shown the extent of the urinary leakage to rise to a level where the Veteran is required to change an absorbent pad more than 4 times daily.  At the VA examination in May 2008, the Veteran reported that he only wore pads when driving long distances more than 50 miles so that he wouldn't have to stop frequently.  At the most recent VA examination in September 2011, the Veteran reported that he was required to change absorbent materials which must be changed less than 2 times per day.  Other reports indicate that the Veteran's urinary leakage, flow of stream, and frequency and urgency are quite bothersome (See e.g., December 2010 VA outpatient urology note), however, no report indicates that the Veteran's disabling condition rises to the level of requiring the use of absorbent materials that need to be changed more than 4 times daily.  

Based on the foregoing, the evidence does not show that the Veteran is required to wear absorbent materials which require changing more than 4 times per day.  As such, a rating in excess of 40 percent for the prostate cancer residuals is not for application.  

Also for consideration are entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence in this case does not show that a rating higher than 40 percent for the service-connected prostate residuals is warranted at any time since the reduction from 100 percent to 40 percent on September 1, 2006.  The Veteran's symptoms have remained consistent during that time period.  

In sum, the evidence shows that there was sustained, material improvement that was certain to continue under the ordinary conditions of life and work as the Veteran no longer has an active disease process or continuing treatment.  Therefore, the preponderance of the evidence demonstrates that the reduction of the total rating was proper.  In addition, the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent for the service-connected prostate cancer residuals.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The assignment of an extra scheduler rating pursuant to 38 C.F.R. § 3.321 has also been considered.  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected prostate cancer residuals are manifested by signs and symptoms such as urinary frequency, urgency, leakage, dribbling, and a sensation that he is not emptying is bladder fully.  (Other symptoms reported by the Veteran of erectile dysfunction, diarrhea, and depression with sleep deprivation are separately rated), which impairs his ability to drive long distances, and attend public gatherings because coughing can make him dribble.  (See, e.g., Board Hearing Transcript, p. 6.).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to voiding dysfunction provide disability ratings that address the Veteran's functional impairment.  See 38 C.F.R. § 4.115.  The criteria contemplate the Veteran's symptoms of voiding dysfunction in terms of urinary incontinence, frequency, urgency, and obstructed voiding.  In summary, the schedular criteria for genitourinary disabilities, including prostate cancer and its residuals.  Given the variety of ways in which the rating schedule contemplates functional loss for voiding dysfunction and frequency, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by urgency, frequency, incontinence, dribbling, slow stream, and a feeling of inability to empty his bladder fully.  In short, there is nothing exceptional or unusual about the Veteran's prostate cancer residuals because the rating criteria reasonably describe his disability level and symptomatology; and, as noted above, the Veteran's conditions of diarrhea, depression with sleep impairment, and erectile dysfunction are separately rated.  Thun, 22 Vet.App. at 115.


ORDER

The reduction from 100 percent to 40 percent for the service-connected prostate cancer was proper.

Entitlement to a disability rating in excess of 40 percent for the residuals of prostate cancer following the reduction from 100 percent is denied.  


REMAND

At the September 2011 VA examination, the Veteran reported that he could no longer work as a school teacher because of his service-connected bowel and bladder problems.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A VA examination regarding the Veteran's ability or inability to obtain or maintain substantially gainful employment as a result of these service-connected disabilities should be obtained.  While the Veteran's service-connected disabilities combine to 100 percent effective July 1, 2005, and the Veteran was in receipt of the special monthly compensation under 38 U.S.C.A. § 1114(s) from July 1, 2005 to July 1, 2007, the Veteran may still be entitled to such special monthly compensation thereafter if he is found unemployable due solely to his bowel or bladder problems.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how to substantiate a claim for a higher rating on the basis of TDIU.  Request that the Veteran submit a TDIU claim form addressing his educational and work background.

2.  Thereafter, afford the Veteran an appropriate VA examination as to the impact of the service-connected bowel and bladder disabilities on the Veteran's ability to work. The Veteran's claims file must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should provide information as to whether either the bowel or bladder problems result in the Veteran's ability or inability to obtain and/or maintain substantially gainful employment consistent with the Veteran's education and occupational experience.  

If neither the Veteran's bowel nor bladder disabilities render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disability, given his current skill set and educational background.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


